Citation Nr: 1705272	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-10 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension, as secondary to service-connected coronary artery disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1970 to September 1972.  He served in Vietnam from September 1971 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran requested a Board hearing in his April 2013 substantive appeal.  A hearing was scheduled for June 2014.  However, in May 2014, the Veteran stated that he would not be able to appear at the hearing and indicated that he did not want the hearing to be rescheduled.  As such, the hearing request is deemed withdrawn.


FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran's hypertension manifested in service or within a year of separation from service, or is otherwise related to service, to include his service-connected coronary artery disease.


CONCLUSION OF LAW

The criteria to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his service connection claim in November 2012, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided a VA examination in December 2012 to determine the etiology of the Veteran's hypertension.  The Veteran has questioned the VA examiner's opinion that the Veteran's hypertension is not related to service or his service-connected coronary heart disease.  As explained below, he is not competent to establish the etiology of his hypertension.  Moreover, he has not submitted competent evidence to show, and the Board finds no indication, that the VA opinion is inadequate.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran has a current diagnosis of hypertension.  See December 2012 VA examination.  He asserts that his hypertension is secondary to his service-connected coronary heart disease.  See October 2012 statement in support of claim; February 2013 notice of disagreement; April 2013 substantive appeal.

In December 2012, a VA examiner considered the etiology of the Veteran's hypertension.  See December 2012 VA examination.  The examiner opined that the Veteran's hypertension is less likely as not (less than 50/50 probability) caused by or a result of his coronary artery disease.  The examiner noted that the Veteran had been treated for essential hypertension since the early 1980s and was still taking two medications for it.  He also had a history of single vessel coronary artery bypass in 2011 without change in medication.  Based on a review of medical literature, the examiner explained that hypertension is not caused by coronary artery disease, which was not known to exist in the Veteran at the time of the hypertensive diagnosis.  The examiner added that hypertension is of unknown etiology and noted that the Veteran's hypertensive medications have not changed for years.  Based on the above, the examiner concluded that the Veteran's hypertension is less likely as not caused by, aggravated by, or the result of his coronary artery disease. 

The Veteran has not submitted medical evidence that establishes a causal nexus between his coronary artery disease and his hypertension.  The only evidence in this regard is the Veteran's own statements.  See October 2012 statement; February 2013 notice of disagreement; April 2013 substantive appeal. While the Veteran is competent to report his observable symptoms and history of treatment, he is not competent to diagnose the cause of his hypertension, as this requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board finds that the December 2012 VA opinion is adequate.  As there is no competent evidence that contradicts the VA opinion, the Board finds that service connection for hypertension is not warranted on a secondary basis.

The Board has also considered whether service connection is warranted on a presumptive or direct basis.  

The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.  Certain listed diseases will be presumed service-connected due to such exposure if they manifest to a compensable degree at any time, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Hypertension, however, is not a listed disease.  As such, presumptive service connection on the basis of herbicide exposure is not warranted.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

Service treatment records do not show a diagnosis of, or treatment for, hypertension.  Additionally, the Veteran's separation examination shows a blood pressure reading of 120/90 and no indication of a heart or vascular abnormality.  Moreover, the Veteran has stated that he began treatment for hypertension in the early 1980s.  As such, there is no evidence that the Veteran's hypertension manifested in service.  Likewise, there is no indication that it is otherwise related an event or injury in service, to include his presumed herbicide exposure.  As such, service connection on a direct basis is not warranted.  38 C.F.R. § 3.303 (a).  Finally, presumptive service connection on the basis of a chronic disease is not warranted, as there is no evidence that the Veteran's hypertension manifested within one year of separation from service. 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


